Citation Nr: 0617041	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hip disorder, on a 
direct incurrence basis or as secondary to a service-
connected lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran's active service includes active duty for 
training from October 1988 to January 1992, and four months 
and three days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in pertinent part denied service connection for a hip 
condition.  

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for a 
lumbar spine strain.  During the pendency of the appeal, the 
RO, in a September 2003 rating decision, granted service 
connection for a lumbar spine strain.  Because the veteran 
has not disagreed with the rating or effective date assigned 
for the disability, issues pertaining to a lumbar spine 
strain is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Pursuant to the veteran's request, a Travel Board hearing was 
held at the RO in November 2004.  The transcript is of 
record.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service medical records, to include a January 1992 
discharge examination report and report of medical history, 
are negative for any findings attributable to a hip disorder; 
there is no medical evidence of a diagnosis of a hip disorder 
until more than one year after discharge from service; nor is 
there any contemporaneously recorded medical or lay evidence 
of continuity of relevant symptomatology following discharge 
from active duty, and there is no competent evidence of a 
nexus between a current diagnosis of a hip disorder and a 
service-connected disability.


CONCLUSION OF LAW

A hip disorder was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).   A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
August 2002, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The August 2002 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the October 2002 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the October 2002 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether a hip condition began 
during or is causally linked to service, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005). 

The Board notes that, the veteran was afforded a VA 
examination in June 2003.  Although the examiner only 
addressed a left hip disability and following the examination 
the veteran specified that he sought service connection for a 
right hip condition, given the service and post-service 
medical evidence that is of record, the lack of any abnormal 
objective findings or a diagnosis of a disability of either 
hip until more than 1 year post-service and in the absence of 
any competent opinion linking a current right or left hip 
disability to service, the Board finds that a medical 
examination and/or opinion is not necessary to adjudicate 
this appeal.  Id.  See also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  The RO 
will address the notice defect with respect to the rating 
and effective date elements when effectuating the award.  

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a).  As to the 
secondary service connection aspect of the veteran's claim, 
it is pertinent to note that the Court of Appeals for 
Veterans' Claims has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran contends, in essence, that a current hip disorder 
is causally related to an incident in service or in the 
alternative, it is secondary to his service-connected lumbar 
spine strain.  He testified at the November 2004 Board 
hearing that while in active duty, he was ordered to 
camouflage a tent when he fell from the top of the tent.  He 
claims that he landed on the right side of his body and thus 
injured his right hip and back.  He indicated that he was 
provided treatment for his back, but not his hip.

The veteran's service medical records, to include a January 
1992 discharge examination report and report of medical 
history, are negative for any findings attributable to a hip 
condition. In June 2002, the veteran submitted an application 
for service connection for a hip disability.  He failed to 
specify whether he sought VA benefits for the right or the 
left hip.  

Post-service medical records dated in August 1995, show 
complaints and treatment for back and hip disabilities.  
However, there is no competent medical evidence that causally 
links a hip disorder to service.  In addition to a separation 
from service examination that was negative for any pertinent 
abnormal objective findings, the medical evidence of record 
reflects a gap of over 1 year between discharge from service 
and a post-service diagnosis of a hip condition.  The Board 
finds that the lack of evidence of treatment or 
contemporaneously recorded lay evidence during this period of 
time weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims has held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In June 2003 the veteran underwent a VA examination.  He 
reported that he did not injure his hip during active duty.  
The veteran complained that his left knee condition slowed 
him down.  Following an examination of the veteran, the 
examiner diagnosed  tendonitis of the left hip.  The examiner 
concluded that it was less likely than not that his condition 
was directly related to his service-connected lumbar spine 
disability.  The June 2003 opinion, rendered after a review 
of the veteran's claims file (including service medical 
records and post-service medical records), when considered 
with the entire evidence of record, clearly weighs against 
his claim that he has a hip disorder due to in-service trauma 
or secondary to the service-connected low back disability.  
The latter opinion is the most probative evidence addressing 
the nexus question at hand because it was based upon a review 
of the record and it included a rationale for the opinion 
with citation to the clinical record.  To the extent that 
following the June 2003 examination, the veteran claimed 
service connection for a right hip, rather than the left hip, 
and that the examiner failed to address the veteran's right 
hip in the examination report, the Board finds that for the 
reasons stated above, a medical examination and/or opinion is 
not necessary to adjudicate this appeal. 38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4);.  See also Wells, supra.

The Board recognizes the assertions by the veteran that his 
current hip condition is related to an incident in service, 
or is secondary to the service-connected back disability.  
However, as a layman he is not competent to provide a medical 
diagnosis or an opinion requiring medical knowledge, such as 
a question of medical causation.  Espiritu, supra.  

For the reasons stated above, the Board finds that service 
connection for a hip disorder, on a direct incurrence or 
secondary basis, is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir.


ORDER

Entitlement to service connection for a hip disorder, on a 
direct incurrence basis or as secondary to a service-
connected lumbar spine strain, is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


